813 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CHEROKEE INDIANS OF HOKE COUNTY TRIBE, Appellant,v.UNITED STATES of America, State of North Carolina, Appellees,andThe Lumbee Regional Development Association, Inc., Defendant.
No. 86-2016.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1986.Decided Nov. 5, 1986.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Douglas Maynor, for appellant pro se.
Jo Anne Sanford, Special Deputy Attorney General;  Kenneth W. McAllister, United States Attorney, for appellees.
PER CURIAM:


1
The Cherokees of Hoke County appeal from the dismissal of their action against the United States, North Carolina and the Lumbee Regional Development Association, Inc.  For the reasons stated in the magistrate's opinion below, we affirm.  Cherokee Indians of Hoke County Tribe v. United States, C/A No. C-83-1111-R (M.D.N.C., Jan. 30, 1986).


2
The appellants filed a motion with this Court requesting that the amended complaint filed by appointed counsel below be deleted, and the case be decided on the original complaint.  While we must deny this motion, we would note that the tribal recognition issue developed in the original complaint was discussed by the magistrate in his final judgment and was properly reviewed on appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court, and argument would not aid significantly the decisional process.


4
AFFIRMED.